

116 HRES 1156 IH: Condemning attacks on Judge Amy Coney Barrett.
U.S. House of Representatives
2020-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1156IN THE HOUSE OF REPRESENTATIVESSeptember 29, 2020Mr. Biggs (for himself, Mr. Fleischmann, Mr. King of Iowa, Mr. Gosar, Mr. Perry, Mr. Gohmert, Mr. Gibbs, Mr. Riggleman, Mr. Bishop of North Carolina, Mr. Schweikert, Mr. Joyce of Pennsylvania, Mr. Budd, Mr. Emmer, Mr. Lamborn, Mr. Davidson of Ohio, Mr. Johnson of Louisiana, and Mr. Banks) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONCondemning attacks on Judge Amy Coney Barrett.Whereas Amy Coney Barrett served as a law clerk in the United States Court of Appeals for the District of Columbia Circuit;Whereas Amy Coney Barrett served as a law clerk in the Supreme Court;Whereas Amy Coney Barrett served as a professor at Notre Dame School of Law for 15 years;Whereas, on May 8, 2017, President Donald J. Trump nominated Amy Coney Barrett to the United States Court of Appeals for the Seventh Circuit;Whereas, on October 31, 2017, Amy Coney Barrett was confirmed by the Senate to the United States Court of Appeals for the Seventh Circuit with bipartisan support;Whereas, on September 26, 2020, President Donald J. Trump nominated Judge Amy Coney Barrett to the Supreme Court;Whereas Judge Amy Coney Barrett has successfully balanced faith, family, and professional responsibilities, including adopting two children from Haiti;Whereas Judge Amy Coney Barrett loves the Constitution and respects the original intent of America’s Founding Fathers in drafting the Constitution and Bill of Rights;Whereas, since the start of her Senate confirmation hearing in 2017, Judge Amy Coney Barrett has faced unwarranted attacks on her constitutional right to exercise her religious faith;Whereas Senator Diane Feinstein attacked Judge Amy Coney Barrett’s faith during her 2017 Senate confirmation hearing by stating the dogma lives loudly within you;Whereas Senator Mazie Hirono recently stated that Judge Amy Coney Barrett’s religious views should not be off-limits in the upcoming Supreme Court confirmation hearings;Whereas in a recent Committee hearing in the House of Representatives, a Member of Congress stated that (Catholics) shouldn’t have a monopoly on the bench;Whereas a recent Reuters Politics headline about Judge Amy Coney Barrett read: Handmaid’s Tale? U.S. Supreme Court candidate’s religious community under scrutiny.;Whereas a Newsweek exposé on a religious group that Judge Amy Coney Barrett belongs to was forced to print a correction because the headline of the article falsely stated that this group inspired The Handmaid’s Tale;Whereas since Judge Amy Coney Barrett became a leading contender to fill the recently vacated seat on the Supreme Court, her family has come under increased attacks;Whereas a recent tweet from Ibram X. Kendi, a professor and author, attacked Judge Amy Coney Barrett’s decision to adopt two international children, reading, Some White colonizers adopted Black children. They civilized these savage children in the superior ways of White people, while using them as props in their lifelong pictures of denial, while cutting the biological parents of these children out of the picture of humanity.;Whereas John Lee Brougher, a director of a political action committee, tweeted, As an adoptee, I need to know more about the circumstances of how Amy Coney Barrett came to adopt her children, and the treatment of them since. Transracial adoption is fraught with trauma and potential for harm, and everything I see here is deeply concerning.;Whereas Ruth Ben-Ghiat, a historian, tweeted, … many authoritarians seized children of color for adoption by White Christians. Pinochets’s regime did this with indigenous kids and Nazis took Aryan looking Poles for German families. Trump takes migrant kids for adoption by Evangelicals.;Whereas Vanessa Grigoriadis, a podcast cofounder, tweeted, I guess one of the things I don’t understand about Amy Comey Barrett is how a potential Supreme Court justice can also be a loving, present mom to seven kids? Is this like the Kardashians stuffing nannies in the closet and pretending they’ve drawn their own baths for their kids;Whereas Dana Houle, a Democratic political consultant, tweeted, So, here’s a Q: Does the press even investigate details of Barrett’s adoptions from Haiti? Some adoptions from Haiti were legit. Many were sketchy as hell. And if press learned they were unethical & maybe illegal adoptions, would they report it? Or not bc it involves her children;Whereas Judge Amy Coney Barrett has faced increasingly vicious attacks on her character; andWhereas Diane Warren, a songwriter, tweeted, Amy is like a hybrid of Aunt Lydia and a Stepford wife: Now, therefore, be itThat the House of Representatives—(1)condemns any attempt to impose an unconstitutional religious test on Judge Amy Coney Barrett or any other individual seeking election or appointment to public office;(2)condemns any attempt to disparage Judge Amy Coney Barrett’s constitutional right to exercise her religious faith;(3)condemns any attack on any member of Judge Amy Coney Barrett’s family or her selfless decision to adopt two children from Haiti; and(4)supports the Senate’s constitutional advise and consent process on the confirmation of Judge Amy Coney Barrett to the Supreme Court.